                                     Case 18-26623    Doc 67-2          Filed 03/31/21   Page 1 of 2
Label Matrix for local noticing                PRA Receivables Management LLC                 Synchrony Bank
0416-0                                         PO Box 41067                                   c/o PRA Receivables Management, LLC
Case 18-26623                                  Norfolk, VA 23541-1067                         PO Box 41021
District of Maryland                                                                          Norfolk, VA 23541-1021
Greenbelt
Wed Mar 31 14:31:31 EDT 2021
UMB Bank, National Association, not in its i   AT&T Mobile                                    AT&T Mobility II LLC
Rushmore Loan Management Services, LLC         PO BOX 5014                                    %AT&T SERVICES INC.
15480 Laguna Canyon Road                       Carol Stream, IL 60197-5014                    KAREN A. CAVAGNARO PARALEGAL
Irvine, CA 92618-2132                                                                         ONE AT&T WAY, SUITE 3A104
                                                                                              BEDMINSTER, NJ. 07921-2693

(p)BANK OF AMERICA                             Bank of America, N.A.                          Barclays Bank Delaware
PO BOX 982238                                  P O Box 982284                                 PO BOX 8803
EL PASO TX 79998-2238                          El Paso, TX 79998-2284                         Wilmington, DE 19899-8803



Best Buy/CBNA                                  Calvert County Treasurer                       Calvert County, Maryland
PO BOX 6497                                    PO BOX 2909                                    c/o Meyers, Rodbell & Rosenbaum, P.A.
Sioux Falls, SD 57117-6497                     Prince Frederick, MD 20678-2909                6801 Kenilworth Ave., Ste. 400
                                                                                              Riverdale Park, MD 20737-1331


Capital One Bank                               Capital One Bank (USA), N.A.                   Capital One, N.A.
10700 Capital One Way                          4515 N Santa Fe Ave                            c/o Becket and Lee LLP
Glen Allen, VA 23060-9243                      Oklahoma City, OK 73118-7901                   PO Box 3001
                                                                                              Malvern PA 19355-0701


CareCredit -Synchrony Bank                     Chase Bank USA, N.A.                           Chase Bank USA, N.A.
PO BOX 965036                                  c/o National Bankruptcy Services, LLC          c/o Robertson, Anschutz & Schneid, P.L.
Orlando, FL 32896-5036                         P.O. Box 9013                                  6409 Congress Avenue, Suite 100
                                               Addison Texas 75001-9013                       Boca Raton, FL 33487-2853


(p)JPMORGAN CHASE BANK N A                     Citi Cards CBNA                                Citibank, N.A.
BANKRUPTCY MAIL INTAKE TEAM                    PO BO 6241                                     Citibank, N.A.
700 KANSAS LANE FLOOR 01                       Sioux Falls, SD 57117-6241                     701 East 60th Street North
MONROE LA 71203-4774                                                                          Sioux Falls, SD 57104-0493


Citicards CBNA                                 Comenity Bank-Peebles                          (p)COMPTROLLER OF MAYLAND
PO BOX 6241                                    PO BOX 182789                                  BANKRUPTCY UNIT
Sioux Falls, SD 57117-6241                     Columbus, OH 43218-2789                        301 W PRESTON ST ROOM 409
                                                                                              BALTIMORE MD 21201-2396


(p)DSNB MACY S                                 Department Stores National Bank                Discover Bank
CITIBANK                                       c/o Quantum3 Group LLC                         Discover Products Inc
1000 TECHNOLOGY DRIVE MS 777                   PO Box 657                                     PO Box 3025
O FALLON MO 63368-2222                         Kirkland, WA 98083-0657                        New Albany, OH 43054-3025


(p)DISCOVER FINANCIAL SERVICES LLC             (p)FORD MOTOR CREDIT COMPANY                   IRS
PO BOX 3025                                    P O BOX 62180                                  Centralized Insolvency Operation
NEW ALBANY OH 43054-3025                       COLORADO SPRINGS CO 80962-2180                 Post Office Box 7346
                                                                                              Philadelphia, PA 19101-7346
                                       Case 18-26623        Doc 67-2          Filed 03/31/21      Page 2 of 2
KOHLS Department Store                               LVNV Funding, LLC                                    Mariner Finance, LLC
PO BOX 3115                                          Resurgent Capital Services                           8211 Town Center Drive
Milwaukee, WI 53201-3115                             PO Box 10587                                         Nottingham, MD 21236-5904
                                                     Greenville, SC 29603-0587


Marriott Employee FCU                                One Main Financial                                   OneMain Financial
10400 Fernwood Road                                  PO BOX 1010                                          PO Box 3251
Bethesda, MD 20817-1102                              Evansville, IN 47706-1010                            Evansville, IN 47731-3251



(p)PORTFOLIO RECOVERY ASSOCIATES LLC                 Quantum3 Group LLC as agent for                      Rushmore Loan Management Services LLC
PO BOX 41067                                         Comenity Bank                                        PO BOX 514707
NORFOLK VA 23541-1067                                PO Box 788                                           Los Angeles, CA 90051-4707
                                                     Kirkland, WA 98083-0788


Rushmore Loan Management Services, LLC               SYNCB/LOWES                                          Sears/CBNA
P.O. Box 55004                                       PO BOX 965005                                        PO BOX 6282
Irvine, CA 92619-5004                                Orlando, FL 32896-5005                               Sioux Falls, SD 57117-6282



State of Maryland DLLR                               Synchrony Bank/QVC                                   TD Bank USA, N.A.
Division of Unemployment Insurance                   PO BOX 965005                                        C O WEINSTEIN & RILEY, PS
1100 N. Eutaw Street, Room 401                       Orlando, FL 32896-5005                               2001 WESTERN AVENUE, STE 400
Baltimore, MD 21201-2225                                                                                  SEATTLE, WA 98121-3132


TD Bank/Target                                       Taxing Authority of                                  The Home Depot/CBNA
PO BOX 1470                                          Calvert County, MD                                   PO BOX 6497
Minneapolis, MN 55440-1470                           Treasurer Office, Courthouse                         Sioux Falls, SD 57117-6497
                                                     Prince Frederick, MD 20678


UMB Bank, National Association                       UNITED STATES DEPARTMENT OF EDUCATION                US Dept of Education/GL
C/O Rushmore Loan Management Services                CLAIMS FILING UNIT                                   2401 International
P.O. BOX 55004                                       PO BOX 8973                                          PO BOX 7859
Irvine, CA 92619-5004                                MADISON, WI 53708-8973                               Madison, WI 53707-7859


James D. Ealley                                      Mikhail Frederick Shamkin                            Rebecca A. Herr
The James D. Ealley Law Firm                         2811 Beach Drive                                     Chapter 13 Trustee
135 West Dares Beach Road                            Huntingtown, MD 20639-9339                           185 Admiral Cochrane Dr.
Suite 203                                                                                                 Suite 240
Prince Frederick, MD 20678-3127                                                                           Annapolis, MD 21401-7623

Wanda Dawn Shamkin
2811 Beach Drive
Huntingtown, MD 20639-9339




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
